OPINION OF THE COURT

Per Curiam.

Confronted as we are with an affirmed factual determination that appellant’s confession was given voluntarily, we cannot conclude on this record that it was involuntary as a matter of law.
 We do take occasion, nonetheless, to make a further observation. However extensive may be a parent’s right and a minor child’s entitlement to the exercise of the responsibilities *441of parental guidance and influence (an issue which we identify but do not now address or determine), if it be established that such guidance or influence is not exercised by the parent independently but at the behest or on behalf of the prosecutor, such circumstance should weigh heavily to indicate the involuntariness of the child’s confession. Notwithstanding available inferences, no such impermissible connection was demonstrated as a matter of law in this instance. We suggest, however, because of the quality of the parent-child relationship and its potential for improper displacement of free choice on the part of the child, that courts should be alert to the risks of deprivation of the rights of either child or parent in such situations.
The order of the Appellate Division should be affirmed, without costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in Per Curiam opinion.
Order affirmed.